Citation Nr: 1513265	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-16 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to reimbursement or payment of private medical care expenses incurred at The Medical Center on January 7, 2011.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by Department of Veterans Affairs (VA) Medical Center in Murfreesboro, Tennessee.

In his June 2012 substantive appeal (VA Form 9), the Veteran requested a travel board hearing before a Veterans Law Judge.  A hearing was scheduled for March 2015, but the Veteran failed to appear.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2014).


FINDINGS OF FACT

1.  The Veteran received emergency medical care at The Medical Center in Bowling Green, Kentucky on January 7, 2011.

2.  Adequate VA facilities were not feasibly available for emergent care for the veteran's complaints. 

3.  The Veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding the furnishing of emergency treatment in January 2011.

4.  Resolving all reasonable doubt in favor of the Veteran, the Veteran had a reasonable belief that lack of immediate care for his abdominal pain, difficulty swallowing, and shortness of breath would be hazardous to his health.


CONCLUSION OF LAW

The criteria for reimbursement or payment of private medical care expenses incurred at The Medical Center on January 7, 2011 have been met. 38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. §§ 4.3, 17.120, 17.1001, 17.1002 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to reimbursement for the medical expenses the Veteran incurred on January 7, 2011, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

On January 7, 2011, the Veteran sought emergency treatment at The Medical Center at Bowling Green, Kentucky for upper abdominal pain, difficulty swallowing, and shortness of breath.  His treatment included a CT scan of the abdomen.  He was discharged from The Medical Center Emergency Room (ER) later that day.  The Veteran requests reimbursement for the cost of this treatment. 

Because the Veteran is service-connected for traumatic arthritis, intervertebral disc syndrome, and a dysthymic disorder, his emergency treatment in January 2011 is not related to a service-connected disability.  However, VA may provide payment or reimbursement for the reasonable value of emergency treatment furnished to a Veteran for non-service-connected conditions in a non-VA facility under the following circumstances:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2014); see also Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999); 38 U.S.C.A. § 1725.

The Board must initially determine whether the Veteran was in need of emergency treatment, and whether VA facilities were feasibly available.  The evidence establishes that The Medical Center ER meets the requisite facility requirements and that the Veteran is responsible for the hospital charges.  

The Veteran asserted in a statement received by VA in March 2012 that he has a history of difficulty breathing and went to the ER when he started having difficulty breathing on January 7, 2011.  Records from The Medical Center show that the Veteran complained of upper abdominal pain, difficulty swallowing, and shortness of breath.  The nearest ER was at The Medical Center in Bowling Green, Kentucky, less than 10 minutes from the Veteran's home.  The Board notes that the closest VA facility offering radiological testing was located over an hour away.  Therefore, VA facilities were not feasibly available. 

The Veteran has contended that he had been treated by VA for his breathing difficulties and that he eventually had to have surgery related to his abdominal/breathing problem.  The Veteran is competent to speak to matters of which he has first-hand knowledge. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran indicated in a February 2011 Health Insurance Claim Form that his only health insurance is through VA.  Consequently, at the time the emergency treatment was furnished in January 2011, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.

While The Medical Center ER records for January 2011 do not show that any significant abnormality was found upon clinical examination and testing, the question is whether it was reasonable that the Veteran reasonably believed that lack of immediate care for his symptoms would be life-threatening.  The Veteran is competent to give evidence on his symptoms, including having abdominal pain, difficulty swallowing, and shortness of breath.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, the Board finds that it is at least as likely as not the Veteran's symptoms were of such severity that it was reasonable for him to perceive them as hazardous to his health.  Thus, the Board determines that the Veteran has met the criterion of having a condition requiring emergency care under 38 C.F.R. 
§ 1725. 

In light of the above, the Board finds it reasonable to conclude that all criteria for reimbursement of medical expenses incurred for emergency care of a nonservice-connected disability under 38 U.S.C.A. § 1725 have been met.  Accordingly, the Veteran's claim is granted. 


ORDER

Entitlement to reimbursement or payment of private medical care expenses incurred at The Medical Center on January 7, 2011 is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


